Exhibit 99 LIVE CURRENT MEDIA INC. PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) LIVE CURRENT MEDIA INC. AND ENTITY INC. Pro Forma Consolidated Financial Statements (stated in US Dollars) (unaudited) Contents Page Pro Forma Consolidated Financial Statements: Pro Forma Consolidated Balance Sheet as of March 31, 2008 (unaudited) PF-2 Pro Forma Consolidated Statements of Operations for the three months ended March 31, 2008 (unaudited) PF-3 Pro Forma Consolidated Statements of Operations for the year ended December 31, 2007 (unaudited) PF-4 Notes to Pro Forma Consolidated Financial Statements (unaudited) PF-5 PF-1 Live Current Media Inc. And Entity, Inc. Pro Forma Consolidated Balance Sheet (unaudited) Historical Entity, Inc May 22, 2008 Historical Live Current Media March 31, 2008 Pro Forma Adjustments Note Reference Pro Forma Combined ASSETS Current Cash and cash equivalents 3,066 4,905,745 (1,046,695 ) 3a 3,607,329 (254,787 ) 3i Accounts receivable (net) - 142,220 - 142,220 Prepaid expenses and deposits - 165,062 (67,093 ) 3g 97,969 Current portion of investment in sales-type lease - 140,540 - 140,540 Total current assets 3,066 5,353,567 (1,368,575 ) 3,988,058 Long-term portion of investment in sales-type lease - 23,423 - 23,423 Deferred acquisition costs - 121,265 (121,265 ) 3i - Property & equipment 7,663 314,600 925,000 3h 861,847 (385,416 ) 3j Share subscription receivable 780 - - 780 Web development costs - 147,025 - 147,025 Intangible assets - 1,625,881 - 1,625,881 Goodwill - - 2,417,296 3h 2,417,296 Total Assets 11,509 7,585,761 1,467,040 9,064,310 LIABILITIES AND STOCKHOLDERS' EQUITY Current Accounts payable and accrued liabilities 85,622 1,311,817 1,397,439 Due to shareholders of Auctomatic - - 640,000 3b 1,109,371 160,000 3c 260,211 3e 49,160 3e Deferred revenue - 19,644 - 19,644 Current portion of deferred lease inducements - 20,138 - 20,138 Loan payable 67,317 - (67,317 ) 3g - Total current liabilities 152,939 1,351,599 1,042,054 2,546,592 Deferred lease inducements - 70,483 - 70,483 Total Liabilities 152,939 1,422,082 1,042,054 2,617,075 STOCKHOLDERS' EQUITY Common stock 862 12,456 586 3d 13,042 (862 ) 3f Additional paid-in capital 154,192 10,671,119 1,137,533 3d 11,808,652 (154,192 ) 3f Accumulated deficit (296,484 ) (4,519,896 ) (160,000 ) 3c (5,374,459 ) (260,211 ) 3e (49,160 ) 3e 296,484 3f 224 3g (385,416 ) 3j Total Stockholders' Equity (141,430 ) 6,163,679 424,986 6,447,235 Total Liabilities and Stockholders' Equity 11,509 7,585,761 1,467,040 9,064,310 See accompanying notes to unaudited pro forma consolidated financial statements PF-2 Live Current Media Inc. And Entity, Inc. Pro Forma Consolidated Statement of Operations (unaudited) Historical Entity, Inc February 23 - May 22, 2008 Historical Live Current Media January 1 - March 31, 2008 Pro Forma Adjustments Note Reference Pro Forma Combined SALES Health and Beauty eCommerce - 1,824,369 - 1,824,369 Other eCommerce - 455 - 455 Domain name leasing and advertising - 27,836 - 27,836 Total Sales - 1,852,660 - 1,852,660 COST OF SALES Health and Beauty eCommerce - 1,489,691 - 1,489,691 Other eCommerce - 552 - 552 Total Cost of Sales - 1,490,243 - 1,490,243 GROSS PROFIT 362,417 362,417 EXPENSES Amortization and depreciation 1,080 15,266 77,083 3j 93,429 Corporate general and administrative 8,892 447,895 - 456,787 ECommerce general and administrative - 169,813 - 169,813 Management fees and employee salaries 91,370 1,073,546 65,053 3e 1,229,969 Corporate marketing - 26,459 - 26,459 ECommerce marketing - 149,187 - 149,187 Expenses related to Cricket.com - 55,317 - 55,317 Other expenses - 629,856 - 629,856 Interest Expense 2,476 (224 ) 3g 42,252 40,000 3c Loss on sale of equipment 2,217 - 2,217 Total Expenses 106,035 2,567,339 181,912 2,855,286 LOSS BEFORE OTHER ITEMS (106,035 ) (2,204,922 ) (181,912 ) (2,492,869 ) Net proceeds from sales-type lease of domain names - 168,206 - 168,206 Interest and investment income - 42,498 - 42,498 NET LOSS FOR THE PERIOD (106,035 ) (1,994,218 ) (181,912 ) (2,282,165 ) BASIC AND DILUTED LOSS PER SHARE (0.01 ) (0.10 ) 0.02 (0.11 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - BASIC AND DILUTED 8,621,621 19,970,334 586,403 3d 20,556,737 (8,621,621 ) 3f See accompanying notes to unaudited pro forma consolidated financial statements PF-3 Live Current Media Inc. And Entity, Inc. Pro Forma Consolidated Statement of Operations (unaudited) Historical Entity, Inc May 21, 2007 - February 22, 2008 Historical Live Current Media January 1 - December 31, 2007 Pro Forma Adjustments Note Reference Pro Forma Combined SALES Health and Beauty eCommerce - 8,593,811 - 8,593,811 Other eCommerce - Domain name leasing and advertising - 449,613 - 449,613 Miscellaneous 5,200 35,810 - 41,010 Total Sales 5,200 9,079,234 - 9,084,434 COST OF SALES Health and Beauty eCommerce - 7,021,473 - 7,021,473 Other eCommerce - Total Cost of Sales - 7,021,473 - 7,021,473 GROSS PROFIT 5,200 2,057,761 - 2,062,961 EXPENSES Amortization and depreciation 998 29,169 308,333 3j 338,500 Corporate general and administrative 120,171 1,007,038 - 1,127,209 ECommerce general and administrative - Management fees and employee salaries 70,778 1,981,051 260,211 3e 2,312,040 Corporate marketing - 817,101 - 817,101 ECommerce marketing - Expenses related to Cricket.com - Other expenses - 637,730 - 637,730 Interest Expense 3,702 - 160,000 3c 163,702 Loss on sale of equipment - Total Expenses 195,649 4,472,089 728,544 5,396,282 LOSS BEFORE OTHER ITEMS (190,449 ) (2,414,328 ) (728,544 ) (3,333,321 ) Net proceeds from sales-type lease of domain names - 119,574 - 119,574 Gain on disposal of subsidiary Frequenttraveler.com Inc - 276,805 - 276,805 NET LOSS FOR THE PERIOD (190,449 ) (2,017,949 ) (728,544 ) (2,936,942 ) BASIC AND DILUTED LOSS PER SHARE $ (0.02 ) $ (0.11 ) $ 0.10 $ (0.15 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - BASIC AND DILUTED 7,804,285 19,070,236 586,403 3d 19,656,639 (7,804,285 ) 3f See accompanying notes to unaudited pro forma consolidated financial statements PF-4 Live Current Media Inc. And Entity, Inc. Notes to Unaudited Pro Forma Consolidated Financial Statements NOTE 1 - BASIS OF PRESENTATION In May 2008, Communicate.com Delaware Inc. (“Delaware”), a wholly-owned subsidiary of Live Current Media Inc. (“LCM”), merged with Entity Inc. (“Auctomatic”).The following unaudited pro forma consolidated financial statements are based on the historical consolidated financial statements of LCM for the year ended December31, 2007 and the three months ended March31, 2008, and the historical financial statements of Auctomatic for the year ended February 22, 2008 and the three months ended May 22, 2008.The unaudited pro forma consolidated financial statements should be read in conjunction with LCM’s audited consolidated financial statements and related notes for the year ended December31, 2007 included in LCM’s Annual Report on Form 10-KSB for the year ended December31, 2007, LCM’s unaudited consolidated financial statements and related notes for the three months ended March31, 2008 included in LCM’s Quarterly Report on Form 10-Q for the period ended March31, 2008, and Auctomatic’s audited consolidated financial statements and related notes for the year ended May 22, 2008 included in this Form 8-K/A. The accompanying unaudited pro forma consolidated financial statements give effect to the merger of Auctomatic and Delaware as if the merger had occurred on January1, 2007 in the case of the unaudited pro forma consolidated statement of operations for the year ended December 31, 2007, on January 1, 2008 in the case of the unaudited pro forma consolidated statement of operations for the three months ended March 31, 2008, and on March31, 2008 in the case of the unaudited pro forma consolidated balance sheet.The Auctomatic statements of operations included in the separate unaudited pro forma consolidated statements of operations are derived from the first three quarters of the fiscal year ended May 22, 2008 and the fourth quarter of that fiscal year.The merger has been accounted for as a purchase in conformity with Statement of Financial Accounting Standards (“SFAS”) No.141, “Business Combinations.”The total cost of the acquisition has been allocated to the preliminary estimates of assets acquired and liabilities assumed based on their respective estimated fair values as of May22, 2008.The excess of purchase price over the preliminary fair values of the net assets acquired has been allocated to goodwill. The preliminary allocation of the purchase price is subject to the final purchase price allocation and the resulting effect on income from operations may differ from the pro forma amounts included in this Current Report on Form 8-K/A.The unaudited pro forma consolidated financial statements presented below do not reflect any anticipated operating efficiencies or cost savings from the integration of the Auctomatic business into LCMs business. The unaudited pro forma consolidated financial statements reflect pro forma adjustments that are described in the accompanying notes and are based on available information and certain assumptions LCM’s management believes are reasonable, but may be revised as additional information becomes available.LCM has made, in the opinion of management, all adjustments that are necessary to present fairly the unaudited pro forma consolidated financial information.The unaudited pro forma consolidated financial statements should not be considered indicative of actual results that would have been achieved had the merger been completed as of the dates indicated and do not purport to project the financial condition or results of operations for any future date or period. NOTE 2 - BUSINESS ACQUISITION In the preparation of these unaudited pro forma consolidated financial statements, the purchase price consideration has been allocated on a preliminary basis to the fair value of the assets acquired and liabilities assumed based on Management’s best estimates and taking into account all relevant information available at the time these unaudited pro forma consolidated financial statements were prepared.LCM will continue to review information and perform further analysis with respect to the fair values of assets and liabilities acquired prior to finalizing the purchase price allocation.The actual purchase price allocation will be based on the fair values of assets and liabilities acquired as of the May 22, 2008 closing date and may differ from that presented in these pro forma consolidated financial statements.The purchase price has been determined by reference to the fair value of the cash and shares of common stock consideration given up by LCM.The preliminary allocation of the purchase price paid to the fair values of the assets and liabilities acquired is summarized in the table below: PF-5 Live Current Media Inc. And Entity, Inc. Notes to Unaudited Pro Forma Consolidated Financial Statements NOTE 2 - BUSINESS ACQUISITION (continued) Purchase Price Paid Cash (net of assumed liabilities) $ 1,046,695 Present value of shares of common stock paid and payable to Auctomatic shareholders 1,138,119 Present value of amounts payable to Auctomatic shareholders 640,000 Transaction Costs 376,052 Total $ 3,200,866 Net Assets Acquired Assets Cash $ 3,066 Share subscriptions receivable 780 Computer hardware 7,663 Software 925,000 Goodwill 2,417,296 Less Liabilities Accounts payable and accrued liabilities (85,622 ) Loan payable (67,317 ) Net Assets Acquired $ 3,200,866 NOTE 3 - PRO FORMA ASSUMPTIONS AND ADJUSTMENTS The following assumptions and adjustments have been made to the unaudited pro forma consolidated financial statements of LCM in each of the periods presented to reflect the Transaction: a) Cash payments totaling $1,046,695 by LCM to the shareholders of Auctomatic upon closing have been recorded in the unaudited pro forma consolidated balance sheet as at March 31, 2008. b) In addition to the initial cash payment of $1,046,695, amounts payable to the shareholders of Auctomatic $800,000 due on the first anniversary of the closing date were valued at a present value of $640,000 and have been recorded in the unaudited pro forma consolidated balance sheet as at March 31, PF-6 Live Current Media Inc. And Entity, Inc. Notes to Unaudited Pro Forma Consolidated Financial Statements NOTE 3 - PRO FORMA ASSUMPTIONS AND ADJUSTMENTS (continued) c) The accretion of $160,000, or the difference between the future actual cash payment of $800,000 and the present value of the payment as noted above, has been recorded as interest expense of $160,000 in the unaudited pro forma consolidated statement of operations for the year ended December 31, 2007 and has been recorded in the unaudited pro forma consolidated balance sheet as amounts due to shareholders of Auctomatic.Three months of the accretion charge, or $40,000, has been recorded as interest expense in the unaudited pro forma consolidated statement of operations for the three months ended March 31, 2008. d) The purchase price included 1,000,007 shares of common stock of LCM.Of this total, 586,403 shares were issued at closing with a value of $1,138,119 determined based on closing price of LCM shares on May 22, 2008, the closing date of the Transaction.$586 of this amount has been adjusted to share capital and the balance of $1,137,533 has been adjusted to additional paid-in capital in the unaudited pro forma consolidated balance sheet as at March 31, 2008. e) The balance of the shares, or 413,604 shares, of the common stock payable on the first, second and third anniversary of the Closing Date to the Auctomatic founders is contingent on their continuing employment with the Company or a subsidiary on each Distribution Date. Future contingent consideration of $260,211 for the first payment of common stock has been recorded as salaries expense in the unaudited pro forma consolidated statement of operations for the year ended December 31, 2007 and has been recorded in the unaudited pro forma consolidated balance sheet as amounts due to shareholders of Auctomatic.The future contingent consideration of $65,053 forthree months of the firstannual payment of common stock has been recorded as salaries expense in the unaudited pro forma consolidated statement of operations for the three months ended March 31, f) The net equity of Auctomatic has been eliminated in the pro forma consolidated balance sheet as a result of the application of the purchase method of accounting for the combination. g) The loan payable of $67,093 in Auctomatic was owing to LCM and has been therefore eliminated in the pro forma consolidated balance sheet.Interest of $224 recorded in Auctomatic as a reduction to interest expense has also been eliminated in the pro forma consolidated statement of operations for the three months ended March 31, 2008. h) Of the total purchase price, $925,000 has been allocated to computer software and $2,417,296 to goodwill.Refer to Note 2. i) LCM incurred due diligence, legal and certain other costs totaling $121,265 associated with the Transaction in the first quarter of 2008, which were deferred pending the closing of the Transaction and have now been included in the purchase price allocated to the net assets acquired. Additional transaction costs of $254,787 are reflected as a reduction from cash in the pro forma consolidated balance sheet. j) The acquired computer software has been amortized on a straight-line basis over an estimated useful life of 3 years.Amortization of $308,333 for one year has been recorded in the unaudited pro forma consolidated statement of operations for the Auctomatic period ended February 22, 2008, and amortization of $77,083 for one quarter has been recorded in the unaudited pro forma consolidated statement of operations for the Auctomatic period ended May 22, k) To the extent any income is generated for tax purposes by the acquired assets such income is expected to be offset for tax purposes by losses available for carry forward by LCM.To the extent the acquired assets generate loss carryforward benefits, such amounts are not considered more likely than not to be realized. As a result, no future income tax expense or recovery has been recorded in the pro forma consolidated statements of income. PF-7 Live Current Media Inc. And Entity, Inc. Notes to Unaudited Pro Forma Consolidated Financial Statements NOTE 4 – SUBSEQUENT EVENT Merger Agreement The Merger Agreement closed on May 22, 2008 (the “Closing Date”).In connection with the Merger Agreement, the stockholders of Auctomatic received in total (i) $2,000,000 cash minus $153,305 in certain assumed liabilities and (ii) 1,000,007 shares of common stock of the Company at $3.00 per share, in exchange for all the issued and outstanding shares of Auctomatic. The consideration was paid or payable on the Closing Date as follows: (i) 340,001 shares of common stock of the Company and (ii) $1,200,000 less $153,305 in assumed liabilities.An additional 246,402 shares of the common stock were issued and shall be distributed to the Auctomatic shareholders in three equal tranches on each of the first, second and third anniversary of the Closing Date. The remaining $800,000 of the total Cash Consideration shall be distributed on the first anniversary of the Closing Date.All amounts of cash and common stock shall be distributed pro rata among the Auctomatic Stockholders. The distribution of the remaining 413,604 shares of the common stock will occur in three equal tranches on the first, second and third anniversary of the Closing Date to the Auctomatic founders subject to their continuing employment with the Company or a subsidiary on each Distribution Date. Transaction costs of $376,052 have been incurred and will be allocated to the purchase price. PF-8
